DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/04/2019, 07/25/2019, 04/29/2020, and 09/03/2020 are being considered by the examiner.
Claim Objections
Claim 14 is objected to because of the following informalities: 
Regarding claim 14, line 5: “signal; adjusting” should read “signal; and adjusting”.Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 13, 16, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 6522988 B1, prior art of record via IDS) in view of Shennib (US 20060210090 A1, prior art of record via IDS).Regarding claim 1:Hou teaches a method comprising:
conducting a hearing test for a user over a communication link established between a network entity (FIG. 1 - 104) in a communication network (FIG. 1 - 102) and a user device (FIG. 1 - 106, 108) of a user (Col. 6, Lines 8-11 and 18-31; Col. 7, Line 63 through Col. 8, Line 36); 
wherein the hearing test comprises providing audio stimuli to the user device at a plurality of test frequencies over the communication link, and monitoring responsiveness to the audio stimuli received from the user device (Col. 6, Lines 11-14; Col. 7, Line 63 through Col. 8, Line 36); 
generating a hearing profile based on results of the hearing test (Col. 6, Lines 32-39); and 
storing the hearing profile and information associated with the user in a memory of a network entity, such that the hearing profile is available for modifying of audio signals to the user device (Col. 12, Lines 12-23; FIG. 5A and associated discussion)Hou fails to teach
the audio stimuli comprising bands of white noise less than an octave wide and based on one or more human voicesShennib teaches:
the audio stimuli comprising bands of white noise less than an octave wide and based on one or more human voices ([0005], [0047], [0058], [0061])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use audio stimuli bands of white noise, as taught by Shennib, in the method of Hou to increase accuracy (Shennib - [0060]) and/or as an art-recognized equivalent. Shennib teaches ([0061]) that the audio stimuli possible “are not limited to speech, pure tones or narrow-band-noise. Virtually any signal of audiological significance may be reproduced from a digital recording, or synthesized, by the microcontroller for the presentation to the test subject. Other possible signal types include warbled tones, white noise, chirp (sine-wave composition), speech noise and other frequency weighted signals.”
Regarding claim 2:Hou and Shennib teach all the limitations of claim 1, as mentioned above.Hou also teaches:
wherein the information associated with the user comprises at least one of an identifier of the user and an identifier of the user device (Col. 5, Lines 34-41; Col. 8, Lines 59-62)
Regarding claim 4:Hou and Shennib teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Shennib teaches
wherein the audio stimuli comprises narrow bands of white noise ([0005], [0047], [0058], [0061])
     The limitation of “1/3 octave wide bands” is rendered obvious as follows. As cited above, Shennib teaches that the audio stimuli may comprise narrow bands of white noise. Shennib further teaches ([0061]) that the audio stimuli is not limited to speech, pure tones, narrow-band-noise, warbled tones, white noise, chirp, speech noise, and other frequency weighted signals and “[v]irtually any signal of audiological significance may be reproduced from a digital recording, or synthesized, by the microcontroller for the presentation to the test subject”. Shennib doesn’t explicitly teach that the “narrow” bands / audio stimuli bands are 1/3 of an octave; however, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, Shennib already teaches narrow bands of white noise. Hou teaches that the important frequencies usually used may comprise 125, 250, 500, 1000, 2000, 4000, and 8000 Hz, but that additional tests can be performed at middle frequencies (Hou - Col. 8, Lines 23-32). These teachings set forth the general conditions of the instant claim. The width of the bands is a results-effective variable since: 1) they must have a width as per Shennib’s teaching of a “narrow band” and “noise”; and 2) the different audio stimuli bands must differ enough to be distinctly identifiable to a user and result in a usable hearing profile.
Regarding claim 5:Hou and Shennib teach all the limitations of claim 1, as mentioned above.Hou also teaches
wherein the providing audio stimuli to the user at a plurality of test frequencies comprises providing audio stimuli at two or more of 500Hz; 1000Hz; 2000Hz; 3000Hz; 6000Hz (Col. 8, Lines 22-32; FIG. 4)
Regarding claim 6:Hou and Shennib teach all the limitations of claim 1, as mentioned above.Hou also teaches:
obtaining an indication of hearing loss of the user, and using the indication of hearing loss to determine an initial volume of the hearing test (Col. 8, Lines 7-48)
     The examiner notes that the term “initial” may be interpreted broadly. Further, if interpreted more narrowly, it may be unclear how one could “obtain an indication of hearing loss”, suitable for setting a volume, without having done any form of “hearing test” to determine such a quantitative indication.
Regarding claim 7:Hou and Shennib teach all the limitations of claim 1, as mentioned above.Hou also teaches:
adjusting a volume of the audio stimuli at each test frequency in response to the monitoring responsiveness, wherein, in response to a positive response from the user the method comprises decreasing the volume of the audio stimuli; and wherein, in response to a null response from the user, the method comprises increasing the volume of the audio stimuli (Col. 7, Line 35 through Col. 8, Line 36; FIG. 3)
Regarding claim 13:Hou and Shennib teach all the limitations of claim 1, as mentioned above.Hou also teaches:
using the stored hearing profile of the user to modify audio signals to the user in real-time, the modifying of the audio signals being carried out at the network entity such that modified audio signals are delivered to the user device of the user (Col. 8, Line 49 through Col. 9, Line 36)
Regarding claim 16:Hou and Shennib teach all the limitations of claim 13, as mentioned above.Hou also teaches:
enabling selective activation or deactivation of a setting which provides the audio signal modification (e.g. FIG. 5A - 504 and associated discussion)
Regarding claim 22:Hou teaches a method comprising:
participating in a hearing test for a user over a communication link established between a user device (FIG. 1 - 106, 108) and a network entity (FIG. 1 - 104) in a communications network (FIG. 1 - 102) to provide a hearing profile for a user (Col. 6, Lines 8-14 and 18-31; Col. 7, Line 63 through Col. 8, Line 36); 
wherein the hearing test comprises receiving audio stimuli at the user device at a plurality of test frequencies over the communication link, and providing one or more responses to the audio stimuli to the network entity (Col. 6, Lines 11-14; Col. 7, Line 63 through Col. 8, Line 36); and 
subsequently receiving audio signals at the user device modified in dependence on the hearing profile (Col. 12, Lines 12-23; FIG. 5A and associated discussion)Hou fails to teach:
the audio stimuli comprising bands of white noise less than an octave wide and based on one or more human voicesShennib teaches:
the audio stimuli comprising bands of white noise less than an octave wide and based on one or more human voices ([0005], [0047], [0058], [0061])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use audio stimuli bands of white noise, as taught by Shennib, in the method of Hou to increase accuracy (Shennib - [0060]) and/or as an art-recognized equivalent. Shennib teaches ([0061]) that the audio stimuli possible “are not limited to speech, pure tones or narrow-band-noise. Virtually any signal of audiological significance may be reproduced from a digital recording, or synthesized, by the microcontroller for the presentation to the test subject. Other possible signal types include warbled tones, white noise, chirp (sine-wave composition), speech noise and other frequency weighted signals.”
Regarding claim 23:Hou and Shennib teach all the limitations of claim 1, as mentioned above.Hou also teaches
a server (Col. 3, Lines 25-29; Col. 6, Lines 9-11; Col. 15, Lines 33-45; FIG. 1 - 104 / 114; claim 5) arranged to carry out the method of claim 1 (see claim 1 rejection above)
Regarding claim 24:Hou and Shennib teach all the limitations of claim 22, as mentioned above.Hou also teaches:
a user device (Col. 3, Lines 25-29; Col. 6, Lines 9-11; Col. 15, Lines 33-45; FIG. 1 - 104 / 106 / 108 114; claim 5) arranged to carry out the method of claim 22 (see claim 22 rejection above)
Regarding claim 25:Hou and Shennib teach all the limitations of claim 1, as mentioned above.Hou also teaches:
a computer-readable medium (Col. 3, Lines 25-29; Col. 6, Lines 9-11; Col. 15, Lines 33-45) comprising instructions that when executed, cause a processor to carry out the method of claim 1 (see claim 1 rejection above)
Regarding claim 26:Hou and Shennib teach all the limitations of claim 22, as mentioned above.Hou also teaches:
a computer-readable medium (Col. 3, Lines 25-29; Col. 6, Lines 9-11; Col. 15, Lines 33-45) comprising instructions that when executed, cause a processor to carry out the method of claim 22 (see claim 22 rejection above)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 6522988 B1, prior art of record via IDS) in view of Shennib (US 20060210090 A1, prior art of record via IDS) and further in view of Henriksen et al. (US 20120029383 A1).Regarding claim 10:Hou and Shennib teach all the limitations of claim 1, as mentioned above.Hou fails to explicitly teach:
wherein a duration of each audio stimuli is at or about 1000msHenriksen teaches:
wherein a duration of each audio stimuli is at or about 1000ms ([0014], [0049])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an audio stimuli duration of about 1000ms, as taught by Henriksen, in the method of Hou due to Hou’s inherent teaching of a duration of the audio stimuli and Hou’s silence as to the specific duration of the audio stimuli. One of ordinary skill in the art knows that the duration must be long enough to be heard and reacted to by the user, but also short enough so as not to result in undue hearing test length.
Regarding claim 11:Hou and Shennib teach all the limitations of claim 1, as mentioned above.Hou also teaches:
wherein each audio stimuli includes one or more ramps of increasing/decreasing volume (FIG. 4 and associated discussion)Hou fails to explicitly teach
the ramps of increasing/decreasing volume are between a background noise level and 60dB or about 60dBHenriksen teaches:
the ramps of increasing/decreasing volume are between a background noise level and 60dB or about 60dB ([0048], [0053]-[0054], [0010])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use volume ramping between a background noise level and 60dB or about 60dB, as taught by Henriksen, in the method of Hou to yield thorough hearing loss testing. Hearing loss may be very mild or severe. By using volume ramps between a background noise level and 60dB, hearing loss that is severe or merely very mild may be detected. This is particularly useful for the personalized modification of audio signals of Hou.
     The examiner notes that the “background noise level” may vary and that Henriksen explicitly teaches a possible minimum volume of 5dB. 5dB corresponds to sound levels on the order of calm breathing and rustling leaves.

Claims 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 6522988 B1, prior art of record via IDS) in view of Shennib (US 20060210090 A1, prior art of record via IDS) and further in view of Gurin (US 20110200217 A1, prior art of record via IDS).Regarding claim 14:Hou and Shennib teach all the limitations of claim 13, as mentioned above.Hou strongly suggests but fails to explicitly teach
wherein the modifying audio signals comprises one or more of: filtering the audio signal; adjusting an amplitude of the audio signal; adjusting a frequency of the audio signal; adjusting a pitch of the audio signalGurin teaches:
wherein the modifying audio signals comprises one or more of: filtering the audio signal; adjusting an amplitude of the audio signal; adjusting a frequency of the audio signal; adjusting a pitch of the audio signal ([0014]-[0015], [0036], [0045]-[0047], [0049])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to filter, adjust an amplitude of, or adjust a frequency of the audio signal, as taught by Gurin, in the method of Hou in order to carry out the enhancement / correction taught by Hou (Hou - FIG. 5A and associated discussion).
Regarding claim 18:Hou and Shennib teach all the limitations of claim 13, as mentioned above.Hou fails to teach:
determining a channel insertion gain for delivering the audio signals to the user device; wherein the channel insertion gain is applied prior to dynamic compression of the audio signals to the userGurin teaches:
determining a channel insertion gain for delivering the audio signals to the user device; wherein the channel insertion gain is applied prior to dynamic 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the channel insertion gain of Gurin in the method of Hou to yield enhanced audio signal modulation and correction based on a user’s specific hearing profile. It is noted that since the audio signal modulation of Hou is done server-side, it is inherently applied prior to the dynamic compression of the audio signals to the user, which is done device-side.
Regarding claim 19:Hou and Shennib teach all the limitations of claim 13, as mentioned above.Hou fails to teach:
splitting the audio signals in to multiple channels, and determining a power level for each channelGurin teaches:
splitting the audio signals in to multiple channels, and determining a power level for each channel ([0014]-[0015], [0036], [0045]-[0047], [0049])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the channel insertion gain of Gurin in the method of Hou to yield enhanced audio signal modulation and correction based on a user’s specific hearing profile.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 6522988 B1, prior art of record via IDS) in view of Shennib (US 20060210090 A1, prior Hou and Shennib teach all the limitations of claim 13, as mentioned above.Hou fails to teach:
wherein the modifying audio signals comprises modifying voice signals of a second user in a call between the user and second userSiami teaches:
wherein the modifying audio signals comprises modifying voice signals of a second user in a call between the user and second user (FIGS. 12-18)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the real-time audio signal modification of Hou on voice signal during a call between the user and a second user, as taught by Siami, to allow for a user with hearing loss to better hear and understand a phone call in real-time.
Regarding claim 17:Hou and Shennib teach all the limitations of claim 13, as mentioned above.Hou fails to teach:
measuring ambient noise using one or more microphones of the user device, receiving ambient noise information from the user device at the network entity that has the communication link with the user device, and storing the received ambient noise information at the network entity which stores the hearing Siami teaches:
measuring ambient noise using one or more microphones of the user device, receiving ambient noise information from the user device at the network entity that has the communication link with the user device, and storing the received ambient noise information at the network entity which stores the hearing profile for use in modification of audio signals to the user ([0057], [0059], [0131], [0140], [0161], [0173])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure, receive, and store ambient noise information, as taught by Siami, in the method of Hou to yield improved audio signal modification that takes into account the background noise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856